            Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 1 of____FILED___ENTERED
                                                                       10
                                                                                   ____LOGGED_____RECEIVED
                                                                                   
                                                                                   2:49
                                                                                         pm, Jun 15 2021
                                                                                   ATBALTIMORE
                        IN THE UNITED STATES DISTRICT COURT                        CLERK,U.S.DISTRICTCOURT
                           FOR THE DISTRICT OF MARYLAND                            DISTRICTOFMARYLAND
                                                                                   BY______________Deputy

 IN THE MATTER OF THE SEARCH OF
 TWO U.S. POSTAL SERVICE PARCELS                             PM70'
                                                    Case No. _____________
 LOCATED AT THE MARYLAND STATE
 POLICE BARRACK HAGERSTOWN,
 MARYLAND

                 AFFIDAVIT IN SUPPORT OF APPLICATION
      FOR A SEARCH WARRANT FOR TWO U.S. POSTAL SERVICE PARCELS

       Your Affiant, Derek Starliper, United States Postal Inspector, Linthicum Heights, MD,

being duly sworn, hereby deposes and states as follows:


I.     Subject Parcels.

       1.       This is an Affidavit submitted in support of an Application for a Search Warrant

for two (2) U.S. Mail Parcels, hereinafter “Subject Parcels.” The Subject Parcels are currently

located at the Maryland State Police Barrack Hagerstown, Maryland. The Subject Parcels are

specifically identified as follows:

Subject      Express (E), Priority (P),   From:                      To:
Parcel       or (F) First Class and       Name and Address           Name and Address
             Tracking ID Number
1.           (P) 9505 5152 6611 1138      SGA                        Vinnie Allia
             7314 00                      6304                       11305 Manse Road
                                          Los Osos, CA               Hagerstown, MD
                                          93412                      21740
2.           (P) 9505 5156 2206 1144      Stephanie Joy              Kourtney Kochera
             5257 10                      4586 Glines Ave            11305 Manse Road
                                          Santa Maria, CA            Hagerstown, MD
                                          93455                      21740




                                                1
           Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 2 of 10

                                                                                        1:21-mj-1627 TMD


II.    Affiant’s Training and Experience

      2.     I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7); that is, an officer of the United States

who is empowered by law to conduct investigations of, and to make arrest for, offenses enumerated

in Section 2516 of Title 18, United States Code.

      3.     I have been a postal inspector since October 2018, and I am currently assigned to the

Maryland Narcotics Team. In this role, I routinely investigate the use of the United States mail to

ship narcotics and proceeds from the sale and distribution of narcotics to and from the

Baltimore/Washington area from source states.

      4.     During my employment with law enforcement, I have investigated and assisted in the

investigation of numerous narcotics violations, including those that have led to the arrest of

narcotics dealers. In the course of conducting these investigations, I have been involved in the use

of the following investigative techniques: interviewing informants and cooperating witnesses;

conducting physical surveillance; supporting undercover operations; arranging consensual

monitoring and recording of telephonic and non-telephonic communications; analyzing telephone

pen register and caller identification data; and executing search warrants that have led to substantial

seizure of narcotics, firearms, and other contraband. I have also applied for federal wire and

electronic intercepts; listened to court authorized intercepted telephone calls between individuals

involved or suspected to be involved in drug trafficking activities; reviewed court-authorized text

message interceptions; and interpreted court-authorized intercepted calls and text messages.

      5.     In the course of my training and experience, I have become familiar with the methods

and techniques associated with the distribution of narcotics, the laundering of proceeds derived

                                                   2
           Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 3 of 10

                                                                                     1:21-mj-1627 TMD


from the sale of narcotics, and the organization of drug conspiracies. Based on my experience, I

know that drug trafficking organizations (“DTOs”) utilize the U.S. Mail as a means of transporting

drugs and proceeds from the sale of drugs to and from members of the DTO.

      6.     Based upon my training and experience in the field of narcotic interdiction through

the mail, I know that there are suspicious characteristics common to many packages that contain

narcotics, controlled substances or the proceeds thereof (i.e., U.S. currency). These factors, more

fully detailed below, are used to identify packages requiring further investigation. In the case of

this search warrant, several of these factors were identified, and the packages were alerted to by a

drug detection canine. The most common factors or suspicious characteristics routinely observed

in the course of screening packages are as follows:

               a.      Contrasts observed between legitimate business parcels and drug parcels:

As an alternative to First Class Mail (which does not provide a customer with the capability to

track the progress of a parcel through the system), the U.S. Postal Service offers Priority Mail

Express and Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a

set date and time, usually overnight. (That deadline is determined at the time of mailing.) The

customer receives a receipt with this guaranteed information, and the sender can opt for a signature

requirement at the other end or not. Customers can track the parcel online by its distinct Priority

Mail Express tracking number. The weight of the package and the distance traveled are the two

main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority

Mail has a delivery service standard of 1-3 business days, but delivery within that time period is

not guaranteed. Priority Mail is a less expensive alternative to Priority Mail Express, but still

provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically



                                                 3
         Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 4 of 10

                                                                                        1:21-mj-1627 TMD


have a business or corporate account visible on the mailing label, which covers the cost of the

mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter

by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds. Drug

packages typically exceed these weights. Address labels on business parcels are typically typed,

whereas those on drug packages are typically handwritten. In your Affiant’s experience, it is fairly

easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and

Priority Mail parcels, from other, heavier parcels. Typically, drug traffickers use Priority Mail

Express, and will opt out of the requirement of obtaining a signature upon delivery.

               b.      Invalid Sender/Return Address: When drugs are shipped through the mail,

the senders generally do not want them back. To distance themselves from parcels containing

drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or

false address is anything from an incorrect zip code, to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. Your Affiant has seen packages

sent by persons with names of celebrities, cartoon characters, or fictional names. More often a

search of a law enforcement database reflects that there is no association between the name of the

sender and the address provided.

               c.      Invalid Recipient/Address: It would be counter-productive to put the wrong

receiving address on a package, but often the named recipient is not actually associated with the

receiving address. This allows the person receiving the package to claim that they did not know

about its contents.    Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

                                                  4
            Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 5 of 10

                                                                                       1:21-mj-1627 TMD


                d.     Location of Sender: The fact that a package is sent from a narcotics source

state such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among

others) can also indicate that the parcel contains controlled substances.

                e.     Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,

and through experience postal inspectors are familiar with these odors. On occasion, a parcel will

emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents

used in an attempt to thwart detection by law enforcement and canines typically include dryer

sheets, coffee, mustard, and any other substance that releases a strong smell.

                f.     Heavy Taping: Heavily taped parcels are another factor that will suggest a

drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to

forestall easy checking on the interior contents by lifting up a flap. For this reason, your Affiant

has also observed excessive glue on the flaps of narcotics parcels as well.

                g.     Click-N-Ship: The U.S. Postal Service created Click-N-Ship as a service for

frequent mailers and businesses who prefer printing address labels and purchasing postage from

their residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a

legitimate appearance to their drug mailings. They create the accounts using fictitious account

information and often provide pre-paid credit cards as a means of payment, which are difficult to

track. Drug traffickers often use legitimate business return addresses in states other than California

and Arizona as a means to deter detection, as these other states are not usually considered “source”

states for controlled substances. The postage labels are printed/typed, unlike the typical drug

related mailing label which is handwritten.

       7.       It is your Affiant’s experience that when these factors are observed, a drug detection

                                                  5
             Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 6 of 10

                                                                                       1:21-mj-1627 TMD


K-9 will likely “alert,” next to the Subject Parcel, indicating that the dog has detected the presence

of narcotics. As a result, these factors have become a reliable way to profile the parcels being

shipped every day.

        8.       The facts contained in this Affidavit are based on my personal knowledge as well

as that of other law enforcement personnel involved in this investigation. All observations that

were not made personally by me were related to me by persons with knowledge. This Affidavit

contains that information necessary to establish probable cause to support an application for a

search warrant. This Affidavit is not intended to include each and every fact and matter observed

by or made known to agents of the government.

III.    Probable Cause

        9.       The Subject Parcels bear the following factors or suspicious characteristics

associated with illicit content:

 Subject          From         Weight:         Label:         Senders      Recipients Canine
 Parcel           Source                                      name         name       Alert?
 Express,         State:                                      associated   associated
 Priority, or                                                 with         with
 First Class                                                  address?     address?
                                                              Yes / No     Yes / No
  1. Priority     Yes – CA         3.2 ozs.    Handwritten        No           Yes        Yes – Reef 1
  2. Priority     Yes – CA         13.6 ozs.   Handwritten       Yes 2         Yes         Yes – Reef


        10.      On May 27, 2021, law enforcement used standard protocol for canine detection to


        1
          The canine handler for “Reef” is Senior Maryland State Police Trooper Doug Deener.
“Reef” was last certified in March 2021, and is trained on the odor of marijuana, cocaine, heroin,
methamphetamine, and MDMA. Additionally, “Reef” receives monthly recurrent narcotics odor
detection training.
        2
          The sender name for Subject Parcel 2 is listed as “Stephanie Joy.” A CLEAR database
search associated “Stephanie Joy Lesinski” to the listed sender address.

                                                  6
         Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 7 of 10

                                                                                       1:21-mj-1627 TMD


determine whether there was probable cause that the Subject Parcels contained narcotics.

Specifically, after being removed from the mail stream, the Subject Parcels were individually

placed in a secure area next to several other empty and unused boxes. At that time, a certified drug

detection canine, “Reef,” was brought forward to scan the group of boxes, which included the

individual Subject Parcel and the empty and unused boxes placed around the Subject Parcel. The

handler observed the canine and informed Inspector Starliper that “Reef” alerted to the presence

of narcotics in the Subject Parcel. This process was repeated for each Subject Parcel. As indicated

in the chart, the certified drug detection canine (“Reef”) alerted to the presence of CDS in all

Subject Parcels.

VI.    Conclusion

       11.       Your Affiant submits that based upon the above indicators reflected in the Subject

Parcels described herein, based upon my training and experience, and based upon the alert of a

certified drug detection canine on the Subject Parcel, I believe that there is probable cause that the

above-described Subject Parcels contain narcotics or controlled substances, or the proceeds thereof

(i.e. U.S. currency) and/or materials relating to the distribution of controlled substances through

the U.S. Mail.


                                               Respectfully submitted,


                                               ___________________________
                                               ____________________
                                               Derek Starliper
                                               United States Postal Inspector




                                                  7
         Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 8 of 10

                                                                                   1:21-mj-1627 TMD


This Affidavit submitted by email and attested to me as true and accurate by telephone consistent

                                            _ _ day of June 2021.
                                            __
with Fed. R. Crim. P. 4.1 and 41(d)(3) this ___


                                            __
                                             __________
                                                     _ _____
                                                           ___
                                                            __________________
                                            _____________________________
                                            Th
                                            The H       bl Thomas
                                                Honorable   T
                                                            Th      M
                                                                    M. DiGi  l
                                                                       DiGirolamo
                                            United States Magistrate Judge




                                               8
          Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 9 of 10

                                                                                 1:21-mj-1627 TMD


                                        ATTACHMENT A

              DESCRIPTION OF SUBJECT PARCELS TO BE SEARCHED

Subject    Express (E), Priority (P),    From:                      To:
Parcel     or (F) First Class and        Name and Address           Name and Address
           Tracking ID Number
1.         (P) 9505 5152 6611 1138       SGA                        Vinnie Allia
           7314 00                       6304                       11035 Manse Road
                                         Los Osos, CA               Hagerstown, MD
                                         93412                      21740
2.         (P) 9505 5156 2206 1144       Stephanie Joy              Kourtney Kochera
           5257 10                       4586 Glines Ave            11305 Manse Road
                                         Santa Maria, CA            Hagerstown, MD
                                         93455                      21740


These Subject Parcels are currently located at the Maryland State Police Barrack Hagerstown,
Maryland.




                                               9
        Case 1:21-mj-01627-TMD Document 3 Filed 06/15/21 Page 10 of 10

                                                                                   1:21-mj-1627 TMD


                                      ATTACHMENT B:

                        DESCRIPTION OF ITEMS TO BE SEIZED
       All records and information that constitute fruits, evidence, and instrumentalities of

violations of 21 U.S.C. §§ 841 and 846, and 21 U.S.C. § 843(b), including but not limited to:

                  a. Narcotics or other controlled substances;

                  b. Narcotics trafficking paraphernalia;

                  c. United States currency or other financial instruments;

                  d. Records related to narcotics suppliers, customers, and co-conspirators, and
                     related identifying information;

                  e. Types, amounts, and prices of drugs trafficked as well as dates, places, and
                     amounts of specific transactions;

                  f. Any information related to sources of drugs (including names, addresses,
                     phone numbers, or any other identifying information); and

                  g. Indicia of possession, custody, or control, including any information related
                     to the use of false or fraudulent identities




                                               10
